Case 7:19-cv-01817-VB-JCM Document 84 Filed 08/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT JAMIESON, JUDITH JAMIESON,
ROBERT JAMIESON AS TRUSTEE FOR THE
RAYMOND DAVID JAMIESON IRREVOCABLE
GRANDCHILDREN’S TRUST, and JUDITH
JAMIESON AS TRUSTEE FOR THE JAMIESON
FAMILY FOUNDATION,

Plaintiffs,
-against-
SECURITIES AMERICA, INC.,

SECURITIES AMERICA ADVISORS, INC.,
HECTOR A. MAY, VANIA MAY BELL, and

EXECUTIVE COMPENSATION PLANNERS, INC.,

Defendants.

 

 

 

‘

i
|
|

  
  
 

DOCU

wy

Case No. 19 Civ. 1817 (VB)

{PREPOSED|
DEFAULT JUDGMENT

As To LIABILITY

 

This action having been commenced on February 26, 2019, by the filing of the Complaint

on February 26, 2019; and a copy of the Summons and Complaint having been served on the

Defendant Hector A. May on April 8, 2019 by personally delivering and leaving the same with

Hector A. May at 3 Dutchess Drive, Orangeberg, New York 10962, and a proof of this service

having been filed on April 19, 2019; and a copy of the Summons and Complaint having been

served on the Defendant Executive Compensation Planners, Inc. on April 8, 2019 by personally

delivering and leaving with Hector A, May at 3 Dutchess Drive, Orangeberg, New York 10962,

who is authorized by Executive Compensation Planners, Inc. to receive service at that address,

and a proof of this service having been filed on April 19, 2019; and Defendants Hector A. May

and Executive Compensation Planners, Inc. not having answered the Complaint, and the time for

answering the Complaint having expired, it is

 

 
Case 7:19-cv-01817-VB-JCM Document 84 Filed 08/31/21 Page 2 of 2

aA ty leat (
ORDERED, ADJUDGED AND DECREED: That the Plaintiffs have judgmentjagainst

Defendants Hector A. May and Executive Compensation Planners, Inc, in-the-anreantof

Ww saq,esssoe0, With clonopo! hb Le Aahermenef Lp Mm Gar (Ag wert

Dated: White Plains, New York /
¢| Zo 2021 \ ul

US.D.J.

 

This document was entered on the docket

 

 
